Citation Nr: 9907582	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the left foot with a 
fracture at the base of the second, third, and fourth 
metatarsals.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella of the right knee.   


REPRESENTATION

Theodore Jarvi, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to March 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO).  

Review of the record reveals that the veteran had filed 
timely appeals for the following issues: entitlement to 
service connection for exposure to carbon fibers, hearing 
loss, tinnitus, an abnormal electrocardiogram (EKG), right 
hip disability, an eye disability, a mental disorder, and 
headaches; entitlement to increased evaluations for 
gastritis, lumbar strain, traumatic arthritis of the cervical 
spine with disc bulging at C5-6, chondromalacia patella of 
the right knee, and traumatic arthritis of the left foot with 
a fracture at the based of the second, third, and fourth 
metatarsals; and entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.    

During the pendency of this appeal, entitlement to service 
connection for glaucoma, major depressive disorder, migraine 
headaches, and degenerative joint disease of the right hip 
was granted in a December 1995 hearing officer's decision.  
The veteran did not express disagreement with this 
determination or the assigned disability evaluations.  A July 
1996 rating decision granted entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.  Consequently, such issues are no 
longer before the Board for appellate review.  

Review of the record further reveals that at a hearing before 
the Board in July 1996, the veteran withdrew the issues of 
entitlement to service connection for exposure to carbon 
fibers, tinnitus, hearing loss, and an abnormal EKG, and 
entitlement to an increased evaluations for gastritis, 
lumbosacral strain, and traumatic arthritis of the cervical 
spine with disc bulging at C5-6.  Consequently, such issues 
are no longer before the Board for appellate review.  The 
issues before the Board for appellate review are entitlement 
to an increased evaluation for chondromalacia patella of the 
right knee and traumatic arthritis of the left foot with a 
fracture at the base of the second, third, and fourth 
metatarsals, which was previously characterized as Lisfranc 
fracture of the left second, third, and fourth metatarsals.  


REMAND

Review of the record reveals that in January 1998, the 
veteran's representative, Theodore C. Jarvi, Attorney at Law, 
contacted the RO and indicated that he had withdrawn from the 
veteran's case.  Written notice of the withdrawal, as 
required by 38 C.F.R. § 20.608 (1998), is not associated with 
the claims folder.  Consequently, the Board finds that 
clarification is needed as to whether Mr. Jarvi is the 
veteran's representative in this appeal.  

The Member of the Board who had conducted the veteran's 
hearing in July 1996 is no longer employed by the Board.  The 
Board notes that in a January 1999 statement, the veteran 
requested another Travel Board hearing at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 and 
Supp. 1998).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if a 
veteran expresses a desire to appear in person.  The Member 
of the Board who conducts the hearing shall participate in 
making the final determination of the claim, subject to the 
exception relating to reconsideration of a decision.  
38 C.F.R. § 20.707 (1998).  

Under the circumstances, the Board remands this case to the 
RO for the following action:

1.  The RO should contact the veteran and 
Theodore Jarvi, Attorney at Law, and 
request clarification as to whether Mr. 
Jarvi represents the veteran in this 
matter.  If Mr. Jarvi is withdrawing his 
services as the veteran's representative 
in this matter, the RO should request Mr. 
Jarvi to submit written notification of 
the withdrawal of his services. 

2.  The veteran should be scheduled to 
appear at a hearing before a Member of 
the Board at the RO.  The veteran should 
be asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
      THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


